Citation Nr: 0605992	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  05-24 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left eye disorder, identified as amblyopia 
exanopsis.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1956 to 
September 1959, June to July 1960, and October to December 
1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that new and material evidence was 
not received sufficient to reopen a claim for a left eye 
condition identified as amblyopia exanopsia (AE) with 
defective vision.

Regardless of the RO's decision to reopen the claim, the 
Board is nevertheless required to address the issue of 
reopening to determine whether new and material evidence has 
been submitted. See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

In July and December 2005, the veteran had hearings before a 
Decision Review Officer (DRO) at the RO.  In response to the 
RO's letter as to whether he also wanted a hearing before the 
Board, he chose a second DRO hearing.

In his October 2004 claim, the veteran discussed right eye 
symptomology.  The RO has not addressed the issue of 
entitlement to service connection for any disability of the 
right eye.  To the extent the veteran may be asserting a 
claim with regard to the right eye, that issue is REFERRED to 
the RO for appropriate action.



FINDINGS OF FACT

1. An unappealed April 1962 RO decision denied the veteran's 
claim of entitlement to service connection for a left eye 
disorder on the basis that defective vision was due to a 
congenital condition, AE, which was not aggravated by 
service.

2. Evidence received since the April 1962 RO decision is new 
to the claims file, but does not relate to an unestablished 
fact necessary to substantiate the claim of whether the left 
eye vision loss was incurred or aggravated in service, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the April 1962 RO decision is not new 
and material, and a claim of service connection for AE with 
defective vision may not be reopened. 38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Appeal to Reopen Claim for Left Eye Vision Loss

The veteran asserts that he has left eye vision loss due to 
service.  The veteran brought his original claim in December 
1961, ten days following his separation from service.  In 
April 1962 the RO denied the claim for service connection for 
AE with defective vision, essentially, on a finding that the 
vision loss was due to a congenital disorder, AE, and that 
there was no evidence that the veteran's left eye AE was 
either caused or aggravated during service.  At the time of 
the April 1962 decision, the evidence of record consisted 
solely of the service medical records.  These records showed 
AE and left eye vision problems at induction and throughout 
service.  The November 1961 Report of the Board of Medical 
Survey found that the veteran had AE and noted the veteran 
complained of an inservice fall in November 1961, but did not 
find any connection between visual problems and that fall.  

The veteran was notified of the decision in an April 1962 
letter; he did not appeal it. He states now that he did not 
receive notice of that letter, nor did he receive a hearing.  
The letter was sent to the address he provided on his claim 
for compensation, and it was not returned by the Postal 
Service.  VA regulations do not require that hearings be 
conducted before a decision is rendered, and there are no 
documents showing that the veteran otherwise requested a 
hearing at that time. The April 1962 decision is therefore 
final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

As the previous denial of service connection was premised on 
a finding that the veteran's pre-service AE was a congenital 
defect that was neither caused nor aggravated by service, for 
evidence to be new and material in this matter, (i.e., 
relating to an unestablished fact necessary to substantiate 
the claim, and raising a reasonable possibility of 
substantiating the claim), it would have to tend to show that 
AE was caused or aggravated during service.  Since the 1962 
RO denial, evidence added to the record were the veteran's 
recent treatment records and his testimony that he had sought 
treatment for his eyes in November 1961 because he had fallen 
while on guard duty and hit his head on concrete, causing 
temporary vision trouble.  The veteran's statement regarding 
his November 1961 fall offers no evidence that the AE was 
either caused or aggravated by the fall.  As discussed above, 
the Medical Survey Report took into consideration the effect 
of the fall on the veteran's AE vision loss.  As such, the 
veteran's account of the fall adds no unestablished fact, nor 
does it raise the possibility of substantiating the claim.  
Additionally, service medical records document vision 
problems and AE long before the 1961 fall.  The veteran's 
current treatment records do not and could not establish an 
inservice incurrence or aggravation.  In Morton v. Principi, 
3 Vet. App. 508 (1992), the Court held that medical records 
describing the veteran's current condition are not material 
to the issue of service connection and are not sufficient to 
reopen a claim for service connection based on new and 
material evidence.  The Board finds that none of the evidence 
received since 1962 is material as the evidence does not bear 
directly or substantially on the grounds given for the prior 
denial.

Evidence received since 1962 does not relate to an 
unestablished fact necessary to substantiate the claim.  
Therefore, the evidence is not material.  The appeal to 
reopen the veteran's claim for service connection for AE is 
denied.  


II. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in December 2004.  Specifically, the 
agency of original jurisdiction (AOJ) notified the claimant 
of information and evidence necessary to qualify as new and 
material evidence sufficient to reopen the claim; that letter 
advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The claimant has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  That was done in this case.

The Board also finds that VA has done everything reasonably 
possible to assist the veteran with respect to his new and 
material evidence claims. In a claim to reopen, such as the 
vision loss claim in this case, VA's responsibility extends 
to requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled. See, e.g., VBA Fast Letter 01-13 (February 5, 
2001).  The veteran did identify Dr. S.G. as having material 
evidence; however, at his Decision Review Officer hearing, 
the veteran admitted the doctor could verify only his current 
treatment records which were discussed above.  VA does not 
have a duty to provide the veteran a VA examination if the 
claim is not reopened. The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim. 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 
3.159(c)(4)(C)(iii) (2005). As discussed above, in this case, 
the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claim. Since no new and material evidence 
has been submitted in conjunction with the recent claim, an 
examination is not required. 

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, the Board may proceed to consider the merits of 
the claim, as indicated above.  





	(CONTINUED ON NEXT PAGE)



ORDER

The appeal to reopen the claim for service connection for AE 
is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


